—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered February 9, 1995, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court informed the defendant and a codefendant that unless they waived their right to attend sidebar conferences, no such conferences would be held so as to avoid what the court characterized as a "gang” gathering at the bench, which would include the defendants, defense attorneys, prosecutors, and court officers. On appeal, the defendant contends that the court’s refusal to hold sidebars without a waiver coerced him into waiving his right to be present thereat (see, People v Antommarchi, 80 NY2d 247). However, the defendant made no objection at trial to the choice offered by the trial court, and, therefore, his contention is unpreserved for appellate review (see, People v Nuccie, 57 NY2d 818). In any event, the contention has no merit, since the defendant, having been apprised of the situation and having discussed the matter with his counsel, expressly waived his right knowingly, intelligently and voluntarily (see, People v Vargas, 88 NY2d 363, 375-378).
*392The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Miller, J. P., Ritter, Pizzuto and Santucci, JJ., concur.